Citation Nr: 1744498	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  08-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable disability rating for bilateral plantar fasciitis prior to June 28, 2006 and in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable disability rating for benign prostatic hyperplasia prior to April 10, 2012 and in excess of 20 percent thereafter.

5.  Entitlement to an initial compensable disability rating for osteoarthritis of the right hip prior to April 10, 2012; in excess of 10 percent from April 10, 2012 to January 10, 2014; and in excess of 20 percent from January 11, 2014 to July 31, 2015.

6.  Entitlement to an evaluation in excess of 30 percent for total right hip arthroplasty from November 1, 2016.  

7.  Entitlement to an evaluation in excess of 20 percent for limitation of flexion of the right hip from July 31, 2015 to September 16, 2015.

8.  Entitlement to a compensable evaluation for limitation of extension of the right hip from July 31, 2015 to September 16, 2015.  

9.  Entitlement to evaluation in excess of 10 percent for limitation of abduction of the right hip from July 31, 2015 to September 16, 2015.

10.  Entitlement to an initial compensable disability rating for osteoarthritis of the left hip prior to April 10, 2012 and in excess of 10 percent from April 10, 2012 to December 23, 2015.  

11.  Entitlement to an evaluation in excess of 30 percent for total left hip arthroplasty from February 1, 2017.

12.  Entitlement to an evaluation in excess of 10 percent for limitation of adduction of the left hip from July 31, 2015 to December 23, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from February 1980 to May 1980 and had active service from January 1981 to December 2004.
This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) which, in part, continued a noncompensable disability rating for bilateral plantar fasciitis, granted service connection for early degenerative changes of the right hip, early degenerative changes of the left hip and benign prostatic hyperplasia at a zero percent disability rating, effective January 1, 2005, and denied service connection for a heart disability and hypertension.

In his substantive appeal, dated March 2008, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a September 2011 correspondence, the Veteran withdrew his request for a hearing and requested to have the matter proceed with the evidence of record.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2016).

In November 2011, the Board remanded the Veteran's claims of entitlement to service connection for a heart disability and hypertension as well as entitlement to increased disability ratings for right and left hip disabilities, benign prostatic hyperplasia, and bilateral plantar fasciitis.  The heart disability and hypertension claims were readjudicated and denied in a June 2016 supplemental statement of the case (SSOC).  Further, in a January 2016 rating decision, the RO increased the Veteran's benign prostatic hyperplasia from zero percent to 20 percent effective April 10, 2012.  A compensable disability rating prior to April 10, 2012 and a rating in excess of 20 percent thereafter for the benign prostatic hyperplasia were thereafter denied in the June 2016 SSOC. Also, in a June 2016 rating decision, the RO increased the Veteran's bilateral plantar fasciitis from zero percent to 10 percent effective June 28, 2006.  Although the June 2016 SSOC appeared to adjudicate whether a noncompensable rating for the bilateral plantar fasciitis was warranted prior to April 10, 2012 (rather than June 28, 2006) and a 10 percent rating thereafter and denied such, as will be discussed below, the Board finds that a 10 percent rating for the Veteran's bilateral plantar fasciitis is warranted for the entire appeal period under consideration.  

With regard to the Veteran's right and left hip disabilities, in a September 2014 rating decision, the RO increased the Veteran's osteoarthritis of the right hip (previously evaluated as early degenerative changes of the right hip) from zero percent to 20 percent effective January 11, 2014 and increased the Veteran's ostearthritis of the left hip (previously evaluated as early degenerative changes of the left hip) from zero percent to 10 percent effective January 11, 2014.  The Veteran's osteoarthritis of the right hip was rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5253 (degenerative arthritis; impairment of thigh) and his osteoarthritis of the left hip was rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5252 (degenerative arthritis; limitation of thigh).  Thereafter, in a January 2016 rating decision, the RO awarded service connection for a total right hip arthroplasty and assigned a 100 percent rating effective September 16, 2015 and a 30 percent rating from November 1, 2016 as well as service connection for a total left hip arthroplasty with assignment of a 100 percent rating effective December 23, 2015 and a 30 percent rating from February 1, 2017.  Both disabilities were rated under Diagnostic Code 5054 (hip replacement (prosthesis)).  Additionally, the RO awarded service connection for the following: limitation of extension of the right hip with assignment of a zero percent rating effective July 31, 2015 to September 16, 2015 under Diagnostic Code 5251; limitation of abduction of the right hip with assignment of a 10 percent effective July 31, 2015 to September 16, 2015 under Diagnostic Code 5253; limitation of flexion of the right hip (previously rated as osteoarthritis of the right hip) with assignment of a 20 percent rating effective July 31, 2015 to September 16, 2015 under Diagnostic Code 5252; and limitation of adduction of the left hip with assignment of a 10 percent rating effective July 31, 2015 to December 23, 2015 under Diagnostic Code 5253.  Moreover, in a June 2016 rating decision, the RO determined that clear and unmistakable error was found in the evaluation of osteoarthritis of the right hip and a 10 percent rating was warranted from April 10, 2012 to January 10, 2014 as well as the evaluation of osteoarthritis of the left hip and a 10 percent rating was warranted from April 10, 2012 to December 23, 2015.  Entitlement to ratings higher than these assigned evaluations were denied in the June 2016 SSOC.   

As the increased evaluations for benign prostatic hyperplasia, bilateral plantar fasciitis, and right and left hip disabilities did not constitute a full grant of the benefits sought, the Veteran's claims for higher evaluation remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for hypertension and entitlement to increased disability ratings for benign prostatic hyperplasia as well as right hip osteoarthritis, total arthroplasty, limitation of flexion, limitation of extension, and limitation of abduction and left hip osteoarthritis, total arthroplasty, and limitation of adduction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current heart disability, nor has he at any time during the claim and appeal period.

2.  During the period under consideration, the Veteran's bilateral plantar fasciitis is characterized by pain on use and manipulation of both feet.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Prior to June 28, 2006, the criteria for an initial 10 percent rating, and no higher, for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5276, 5284 (2016).

3.  From June 28, 2006, the criteria for a disability in excess of 10 percent for bilateral plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5276, 5284 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a heart disability and an increased rating for bilateral plantar fasciitis.  

Remand Compliance

In November 2005, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to provide the Veteran with VA examinations for his claimed heart disability as well as his bilateral plantar fasciitis.  Pursuant to the Board's remand instructions, the Veteran was provided with VA examinations for his claimed heart disability as well as his bilateral plantar fasciitis.  Accordingly, the Board's remand instructions have been complied with regarding the Veteran's heart disability and bilateral plantar fasciitis claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In a letter mailed to the Veteran in January 2006, prior to the initial adjudication of his service connection claim, VA satisfied this duty.

The Board notes that the claim for initial increased disability rating for bilateral plantar fasciitis is a downstream issue from a rating decision dated in February 2005, which initially established service connection for this disability and assigned the initial rating and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial increased disability rating for bilateral plantar fasciitis, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist a claimant in the development of his claims.  See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

The Veteran was provided VA examinations in April 2012 for his claimed heart disability and in August 2004, April 2012, and July 2015 for his bilateral plantar fasciitis.  The reports of the examination and opinions reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, considered the Veteran's lay statements, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

	(CONTINUED ON NEXT PAGE)



Service connection for a heart disability

The Veteran is claiming entitlement to service connection for a heart disability, which he contends is related to his service, to include a June 2004 ECG which demonstrated a possible left atrial enlargement.  

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).
  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

With respect to a current disability, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a heart disability.  In this regard, the Veteran was provided a VA examination for his claimed heart disability in April 2012.  After examination of the Veteran, the VA examiner noted that while the Veteran was reported to have palpitations during service, he did not evidence a current heart disability.  The examiner also noted a June 2004 chest X-ray which was normal.  The examiner further noted in a May 2016 addendum opinion that there was no evidence in the service treatment records of a diagnosable heart condition. 

The April 2012 VA examination report with May 2016 addendum for the Veteran's heart was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Veteran is competent to report certain symptoms such as chest pain.  Indeed, the record notes treatment for palpitations.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Pertinently, in this case, the evidence of record, to include the April 2012 VA examination discussed above, does not support a finding that the symptoms that the Veteran has reflects a heart disability.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past such as chest pain, as a lay person he is not competent to associate any of his claimed symptoms to a heart disability.  Such opinion requires specific medical training in the field of cardiology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the specific medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of a heart disability to be of minimal probative value and outweighed by the objective evidence which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2016) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a heart disability.

Because the weight of the evidence of record does not substantiate a current heart disability, service connection is therefore not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disability.  The benefit sought on appeal is accordingly denied.  

Higher evaluation for bilateral plantar fasciitis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's bilateral plantar fasciitis is rated as noncompensable prior to June 28, 2006 and 10 percent thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (acquired flatfoot).  There is no specific diagnostic code for plantar fasciitis.  It may be rated (by analogy) under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (for flatfoot) or 5284 (as other foot injury).

Under Diagnostic Code 5276, for acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, a zero percent rating is warranted.  When it is moderate; with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, a 10 percent rating is warranted.  When it is severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted when it is unilateral and a 30 percent is warranted when it is bilateral.  When it is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthotic shoes or appliances, a 30 percent rating is warranted when it is unilateral and a 50 percent rating is warranted when it is bilateral.

Diagnostic Code 5284 applies to foot injuries (other) and provides a rating of: 10 percent for a moderate injury; 20 percent for a moderately severe injury; 30 percent for a severe injury; and 40 percent for actual loss of use of the foot.

The Veteran was provided a VA examination in August 2004.  He reported that he no longer ran due to the pain in his feet caused by the bilateral plantar fasciitis.   Walking also caused soreness, although he was able to ride a bicycle.  He did not report flare-ups.  The pain in his plantar surface as well as the Achilles tendon was relatively redundant but the orthotics tended to attenuate much of the plantar surface pain.  Upon examination, the VA examiner reported that the Veteran's gait and station were normal.  The Veteran was able to squat fully.  The examiner diagnosed the Veteran with bilateral plantar fasciitis.  

The Veteran was afforded another VA examination in April 2012.  The examiner noted a diagnosis of bilateral plantar fasciitis.  The Veteran continued to report bilateral foot pain as well as use of insoles and night splints.  The examiner noted mild tenderness of the heels and soles.  The Veteran did not use any assistive devices for the bilateral plantar fasciitis.  

A VA Disability Benefits Questionnaire dated July 2015 notes the Veteran's continued complaints of pain in his feet due to his bilateral plantar fasciitis.  The Veteran noted that the pain was most pronounced when arising and after prolonged walking or weight bearing.  He had decreased ambulatory ability as well as decreased ability to stand.  He used medication for his hip pain which also covered his foot pain.  He continued to use orthotics.  While he also used a cane on a constant basis, the Veteran noted that this was for his hip disabilities.  Upon examination, the VA examiner reported that the Veteran's foot pain was not accentuated on use and the Veteran did not have pain on manipulation of his feet or swelling on use.  Moreover, the Veteran did not have characteristic callosities or extreme tenderness of the plantar surface of one or both feet.  Also, the Veteran did not have decreased longitudinal arch height, objective evidence of marked deformity, or marked pronation.  Further, the weight-bearing line did not fall over or medial to the great toe.  There was no other lower extremity deformity causing alteration of the weight-bearing line.  Additionally, the Veteran did not have "inward" bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  The examiner noted that the Veteran did not have any foot injuries or other foot conditions not already described.  With respect to functional loss, the examiner reported pain on weight-bearing, disturbance of locomotion, and interference with standing.  

The Board further notes that treatment records from S.L., M.D. dated September 2005 and April 2008 document the Veteran's treatment for pain associated with his bilateral plantar fasciitis.  The Board also acknowledges statements from the Veteran as well as R.W. noting the Veteran's report of foot pain and use of orthotics for treatment.  

Based on the evidence of record, the Board finds that for the period prior to June 28, 2006, a 10 percent rating is warranted for the Veteran's bilateral plantar fasciitis under either Diagnostic Code 5276 or 5284.  In this regard, the Board notes the Veteran's competent and credible report of bilateral foot pain, in particular pain on manipulation due to the plantar fasciitis.  Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate severity as well as pain on manipulation and use of the feet.  Further, under Diagnostic Code 5284, a 10 percent rating is warranted for moderate severity of foot injury.  As such, the Board finds that a 10 percent rating is warranted for the Veteran's bilateral plantar fasciitis prior to June 28, 2006.  

However, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's bilateral plantar fasciitis prior to June 28, 2006 or thereafter.  In this regard, the Board notes that there are no findings in the objective evidence of record that the Veteran evidences severe symptoms which involve objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities which are required for the next higher rating (20 percent for unilateral and 30 percent for bilateral) under Diagnostic Code 5276.  The Board further finds that the Veteran's bilateral plantar fasciitis does not approximate moderately severe impairment which is required for a higher 20 percent evaluation under Diagnostic Code 5284.  Notably, the objective evidence of record which includes the VA examination reports do not indicate that criteria for a higher rating under Diagnostic Code 5276 are evidenced.  Moreover, the medical evidence of record indicates that the Veteran's bilateral plantar fasciitis does not result in abnormal gait or station and he does not use any assistive devices other than orthotics for the disability.  As such, the Board finds that the Veteran's bilateral plantar fasciitis approximates moderate severity at the most during the period under consideration.  

In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  During this period, the Veteran complained of pain to include when walking and running, which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence, to include the VA examination reports, has attributed these symptoms to the Veteran's bilateral plantar fasciitis.  Therefore, these factors, and their resulting functional limitation, are fully contemplated by the current 10 percent rating.  The Board finds the assigned rating encapsulates the Veteran's current symptoms.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

Accordingly, the Board finds that a 10 percent rating is warranted for the Veteran's bilateral plantar fasciitis prior to June 28, 2006, and a rating in excess of 10 percent is not warranted during this period or thereafter.  

Neither the Veteran nor his representative has raised any issue pertaining to extraschedular consideration.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In awarding in part and denying in part the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board observes that a claim for TDIU was awarded by the RO in an April 2016 rating decision with an assigned effective date of March 24, 2015.  A review of the record reveals that the Veteran has not expressed disagreement with the assigned effective date.    
ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to an initial 10 percent disability rating for bilateral plantar fasciitis is granted prior to June 28, 2006, subject to the laws and regulations governing the payment of monetary awards.  

Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis from June 28, 2006 is denied.


REMAND

As to the right and left hip disability claims, the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the report from the Veteran's most recent VA examination of record dated July 2015.  As the Veteran's right and left hip disability claims involve pain on motion, the Board finds that these issues must be remanded to provide the Veteran with a new VA examination to obtain this medical evidence.  See 38 U.S.C.A. 
§ 5103A(d) (West 2014).  When adjudicating this claim the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.      

With respect to the Veteran's claim of entitlement to an increased disability rating for benign prostatic hyperplasia, the Board notes that in a statement dated December 2014, the Veteran reported that he has received recent treatment for this disability at the Yong San Garrison Army Hospital.  The Board further observes that the most recent association of treatment records from this facility was in January 2013.  Therefore, the Board finds that all outstanding records from Yong San Garrison Army Hospital should be obtained and associated with the claims folder.  

Finally, with regard to the Veteran's claim of service connection for hypertension, the Board previously remanded this claim for the Veteran to be provided a VA examination to determine the etiology of his hypertension.  The Board noted in the previous remand that a June 2004 service report of medical history noted that high blood pressure was identified in October 2002 during a routine medical visit.

Pursuant to the Board remand, the Veteran was provided a VA examination for his hypertension in April 2012.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with hypertension and concluded that it is less likely than not that the Veteran's hypertension is related to service.  The examiner's rationale for her conclusion was based on her finding that the Veteran's hypertension did not develop until 6 years after his separation from service.  In an addendum opinion dated May 2016, the examiner also noted that prehypertension is not a defined or compensable condition and there was no evidence to support a diagnosis of hypertension during service.  

The Board finds that the April 2012 VA examiner's opinion with May 2016 addendum is inadequate for evaluation purposes.  Specifically, in finding that the Veteran's hypertension did not manifest during service, the examiner did not address the June 2004 service report of medical history that noted high blood pressure was identified in October 2002 during a routine medical visit.  As this evidence indicates that the Veteran's current hypertension may have manifested during service, the Board finds that an addendum medical opinion is warranted on remand in order to determine the etiology of the Veteran's current hypertension.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from Yong San Garrison Army Hospital for the Veteran's benign prostatic hyperplasia.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic and neurological manifestations of his service-connected right and left hip disabilities.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.
The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right hip.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.   

3. Forward the claims file to the VA examiner who provided the April 2012 examination of the Veteran for his hypertension as well as the May 2016 addendum.  If the examiner is not available, forward the claims folder to another medical professional with the appropriate level of expertise.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  

Based on the review of the Veteran's claims file, the examiner is asked to opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is related to his service. 

In rendering the requested opinion, the examiner must address the Veteran's June 2004 service report of medical history that noted high blood pressure was identified in October 2002 during a routine medical visit.

A complete rationale for any opinion offered must be provided.  

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


